Citation Nr: 1510764	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  05-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2007, the Veteran appeared at a hearing before the undersigned, and the matter was remanded for development in July 2007.  In a January 2010 Board determination, service connection for a low back disability on a secondary basis was denied and service connection on a direct basis was remanded.  In August 2011, the Board issued a decision that denied service connection for a low back disorder (on a direct basis).  In June 2014, that August 2011 Board decision was vacated pursuant to a settlement agreement in the case of National Org. of Veteran' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  In December 2014, the Veteran again testified before the undersigned at a videoconference Board hearing; a transcript is of record.  He also submitted additional evidence material to his claim.


FINDING OF FACT

DDD of the lumbar spine had its onset in active duty service.


CONCLUSION OF LAW

DDD of the lumbar spine was incurred during peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Board's favorable disposition to grant the claim for service connection for DDD of the lumbar spine, the Board finds that a discussion of VA's duties to notify and assist is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran avers that his DDD of the lumbar spine had its onset in service as it is due to the injuries that he sustained in service.  The Veteran has DDD of the lumbar spine as first demonstrated on this record by May 1993 MRI studies.  

The Veteran injured his back slipping in a tub in June 1979; back trauma was assessed.  He reported that he injured his back in March 1980 which was assessed as low back pain.  He again injured his back in June 1980, which was assessed as a pulled muscle and strained ligaments.  In December 1980, he reported back pain of 2 days in duration after a lifting injury; strain was assessed.  In January 1981, he reported lumbar pain of 8 days in duration and the assessment was possible pinched nerve or slipped disc.  X-ray studies showed minimal scoliosis with convexity to the left, otherwise unremarkable.  The separation examination showed that the back was normal.

The Veteran has also submitted evidence documenting post-service back injuries and treatments related to such injuries.  A June 1999 medical record from Shands Hospital shows that the Veteran fell down a hill at his place of employment.  His back pain increased after this incident.  In April 2003, the Veteran had a microdiskectomy by Dr. R.  Since the surgery, the Veteran claims that his back has worsened and he has been out of work since January 2004 as a result of the pain.  

The outcome in this case turns on whether there is a competent and credible nexus, or link, between the DDD of the lumbar spine and service.  In support of his claim, the Veteran has submitted medical evidence and statements.  After a careful consideration of the record, the Board finds that the evidence is at least evenly balanced as to a finding of a positive nexus.

The Board notes that there are negative medical opinions of record with respect to nexus and a recently submitted positive opinion from a VA physician.  

The October 2005 VA examiner opined that the Veteran's back complaints are related to his injury on the job in 1999.  However, the Board notes that this examiner, when articulating his opinion, did not consider the extensive history of back problems prior to the accident, particularly the fact that the Veteran exhibited disc bulging at the L5-S1 level in 1993, prior to his accident.  Limited probative value is assigned to this opinion.  Similarly, the Board assigns limited probative value to the September 2008 VA examiner's nexus opinion attributing the Veteran's current disability to the 1999 work injury for the same reasons.  The August 2010 VA examiner's opinion, in essence, also comports with the other negative nexus opinions of record, attributing the low back disability to the work-related injury in 1999.  Similarly, the August 2010 examiner was not able to fully consider the Veteran's medical history - either because the record at the time did not contain the May 1993 MRI findings or because this examiner did not find it significant.  Regardless, the fact that the May 1993 MRI documents disc bulging in the L5-S1 area prior to the work-related injury in the late 1999s (which affected the same region) is a material fact when rendering an opinion that wholly suggests that the Veteran's current low back disorder is due exclusively to that work-related injury.  Consequently, high probative weight cannot be accorded in this instance.

The Veteran submitted a positive nexus opinion in January 2015.  This opinion was rendered by a VA physician who indicated that he reviewed the Veteran's service treatment records.  With the submission of the physician's nexus opinion, the Veteran submitted copies of the physician's handwritten notes as well.

Despite the fact that the Board would have preferred that the January 2015 VA examiner review the treatment records from the late 1990s going forward, this physician still considered the documented injuries in service and the findings of the May 1993 MRI documenting the disc protrusion at the L5-S1 level and minimal ventral disc bulging at the L3-4 to conclude that the DDD of the lumbar spine is directly caused by the 1979 injury in service (slipping in tub).  In the rationale portion of the report, the physician noted the evidence which he found material to the outcome in his decision, to include the disc protrusion noted in the May 1993 MRI and the service treatment records relating to the June 1979 and June 1980 injuries.  

On review, the Board finds that although the evidence suggests that the Veteran's back problems certainly worsened since his 1999 injury and continued to worsen after further surgery and treatments, the evidence of a disc protrusion at the L5-S1 level with minimal ventral disc bulging at L3-4 documented by the May 1993 MRI studies show that the Veteran had these disc protrusions prior to his 1999 injury (or even his 1997 injury).  In this regard, the Board notes the April 2003 report by Dr. R at Shands Hospital indicates that the Veteran's symptoms "probably originate[d] with his left L5-S1 disk bulge and foraminal stenosis."  As a result, Dr. R recommended the left L5-Si microsurgical hemilaminotomy with formaminotomy and diskectomy.  Thus, the Board finds that the evidence is at least in relative equipoise with respect to whether the low back disorder had its onset in service.  Furthermore, we are mindful that during service a pinched nerve or a slipped disc was suspected, a suspicion compatible with the post-service diagnosis.

Thus, as there is evidence of a current disability, an in-service injury, and as the evidence is at least evenly balanced with respect to a nexus between the two, service connection is warranted.  38 U.S.C.A. § 5107; Holton, 557 F.3d at 1366; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for DDD of the lumbar spine is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


